1*3/-/3
                           ELECTRONIC RECORD



COA#         14-12-00854-CR                      OFFENSE:         Murder


             Wade James Jefferson v The
STYLE        State of Texas                      COUNTY:          Harris


                       Affirmed as
COA DISPOSITION:       Reformed                  TRIAL COURT:     228th District Court


DATE: 11/07/2013                  Publish: No    TC CASE #:       1328031




                              IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:                                                CCA#:


             StA+e^ *>            Petition            CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:          .        DATE:

                                                      JUDGE:

DATE: /?*?!/           /£.     2^>/^                  SIGNED:                            PC:

JUDGE:        FC                                      PUBLISH:                           DNP:




                                                                                         MOTION FOR

                                                 REHEARING IN CCA IS:

                                                  JUDGE:




                                                      ILW-/3
  ^yp/P^/Mntf PETITION
  FOR DISCRETIONARY REVIEW
  IS f+ft/»<x/


         ^     JUDGE